Citation Nr: 0120315	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly pension benefits by reason of 
being housebound for the period from March 1, 1998 through 
July 21, 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decision of the RO in July 1999.  



FINDINGS OF FACT

1.  The veteran was in receipt of special monthly pension 
benefits on account of having a nonservice-connected post-
traumatic seizure disorder rated as 100 percent disabling and 
being housebound from November 27, 1992 through February 
1998; his entitlement was terminated on March 1, 1998.  

2.  Following a VA examination on July 22, 1999, the veteran 
was again granted special monthly pension benefits at the 
housebound rate based on having hypertension and coronary 
artery disease rated as 100 percent disabling and additional 
disabilities of seizure disorder, diabetes mellitus and 
bronchitis independently ratable at 60 percent or more.  

3.  It is shown as likely as not that, since March 1, 1998, 
the veteran's hypertension and coronary artery disease were 
productive of a level of disablement consistent with that of 
being 100 percent disabling as determined by the RO to have 
been demonstrated by the July 1999 VA examination.  



CONCLUSION OF LAW

The criteria for an award of special monthly pension based 
upon housebound status for the period from March 1, 1998 
through July 21, 1999 are met.  38 U.S.C.A. § 1502(c), 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.351 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The records show that, for more than five years, from 
November 27, 1992 to March 1, 1998, the veteran was receiving 
special monthly pension benefits on account of having a post-
traumatic seizure disorder rated as 100 percent disabling and 
his being housebound.  

On VA examination in August 1997, it was noted that the 
veteran's medical history was significant for hypertension 
for which he took medications, seizure disorder, diabetes 
mellitus and bronchial asthma.  It was noted that he had a 
history of undergoing a cardiac catheterization in 1995.  The 
results of that procedure were not known.  The veteran gave a 
history of exertional shortness of breath on walking less 
than 50 feet.  It was noted that the veteran's wife helped 
him at home where he ambulated with a walker and that he was 
housebound unless accompanied by his wife.  Significant 
hypertensive changes were noted on funduscopic examination 
bilaterally.  On cardiovascular examination, his blood 
pressure recordings were reported as being 170/120, 160/120 
and 160/120.  The diagnoses included those of hypertension, 
on medications; bronchial asthma; noninsulin-dependent 
diabetes; and seizure disorder on medication.  

In September 1997, the RO proposed to terminate the veteran's 
entitlement to special monthly pension benefits based on his 
being housebound.  It was noted that his nonservice-connected 
conditions include those of post-traumatic seizure disorder, 
rated as 40 percent disabling, and hypertension, rated as 40 
percent disabling.  He was notified of this action and 
informed in that same month that he could submit additional 
evidence.  

By way of a December 1997 rating decision, the RO implemented 
the proposed reduction and set March 1, 1998 as the effective 
date for termination of the benefits.  

In January 1998, the veteran submitted a VA Form 9 and 
requested a personal hearing before a Hearing Officer at the 
RO.  

The veteran appeared to testify at a hearing before a Hearing 
Officer at the RO in September 1998.  During the hearing, the 
veteran asserted that he remained housebound by reason of his 
post-traumatic seizure disorder, hypertension and diabetes 
mellitus.  He noted that he had been hospitalized because of 
his high blood pressure and had been told that his blood 
pressure was not controlled even though he was taking 
medication.  

A VA discharge summary indicated that the veteran was 
hospitalized from November 30 and December 4, 1998 following 
an apparent seizure.  The discharge diagnoses included those 
of seizure disorder, hypertension, alcohol abuse and 
hypoglycemia.  An examination revealed that the veteran's 
blood pressure was 155/110.  

On VA examination in June 1999, it was noted that the veteran 
had hypertension, diabetes mellitus, seizure disorder and 
bronchial asthma.  He was reportedly assisted by his wife and 
was not bedridden.  It was noted that he had had a stroke in 
1979 that had partially paralyzed him on the left side.  He 
did become short of breath at short distances.  The examiner 
indicated that the veteran might have difficulty protecting 
himself from dangers of hazards of daily environment based on 
his seizure disorder and his gait disturbance.  He did not go 
anywhere unless his wife took him.  

On VA examination, it was noted that the veteran's gait was 
disturbed, that his pulse rate was 82 and that his blood 
pressure was 180/90.  His heart rate was found to be regular 
with a 2/6 systolic ejection murmur heard best at the upper 
left sternal border.  The final impression included that of 
status post stroke with gait disturbance, diabetes mellitus, 
seizure disorder with apparent breakthrough seizures 
incapacitating the veteran's ability to drive, hypertension, 
and bronchial asthma.  

On VA examination conducted on July 22, 1999, it was noted 
that the veteran had a history of seizures and hypertension.  
The veteran reported that he had a myocardial infarction two 
and one-half years ago and had chest pains after eating.  
Other symptoms reportedly included those of dyspnea on 
exertion, hemoptysis, shortness of breath with walking about 
50 feet and asthma.  The examiner noted that the veteran 
could work at approximately a "3-METT workload."  On physical 
examination, it was noted that the veteran's blood pressure 
was 155/100.  The diagnoses included those of hypertension, 
coronary artery disease and asthma.  

In a July 1999 rating decision, the RO granted special 
monthly pension benefits at the housebound rate, effective on 
July 22, 1999.  The RO indicated that the veteran's July 1999 
examination was the "first clinical evidence" clearly showing 
an increase in severity of his disabilities.  The RO at that 
time rated the veteran's hypertension with heart disease as 
100 percent disabling.  The other nonservice-connected 
conditions were: post-traumatic seizure disorder, rated as 40 
percent disabling; diabetes mellitus, rated as 40 percent 
disabling; bronchitis, rated as 10 percent disabling; and 
impairment of right ankle motion, rated at a noncompensable 
level.  



Analysis

Special monthly pension may be payable if the veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional disability or disabilities 
independently ratable at 60 percent or more or is permanently 
housebound by reason of a disability or disabilities.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  A veteran is 
''permanently housebound'' when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to permanent disability or 
disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).  

In a July 1999 rating decision, the RO determined, based on 
findings recorded in connection with a VA examination in July 
1999 showing the "first clinical evidence" of an increase in 
disability, the veteran was entitled to special monthly 
pension benefits at the housebound rate on account of having 
hypertension and coronary artery disease rated as 100 percent 
disabling and other additional disabilities rated at 60 
percent or more.  However, the Board notes that the VA 
examination was performed in July 1999 during the veteran's 
appeal from an earlier rating action that had terminated his 
entitlement to these same special monthly pension benefits.  

On review of the record during the appeal, the Board finds in 
this regard that the severity of the veteran's overall 
cardiovascular disease was not fully evaluated by the RO 
prior to the July 1999 VA examination.  Specifically, the 
Board notes that, while the cardiovascular  manifestations 
reported at the time of the August 1997 VA examination 
included those referable to the diagnosis of hypertension, on 
medication, the veteran also related a history of having had 
a cardiac catheterization in 1995.  Additionally, symptoms of 
significantly disabling heart disease were noted during the 
September 1998 RO hearing and recorded in connection with on 
his VA hospitalization in November and December 1998.  Then, 
at the time of the June 1999 examination, it was reported 
that the veteran had seriously disabling manifestations of an 
earlier stroke.  

Accordingly, based on its review of the entire evidentiary 
record, the Board concludes that his nonservice-connected 
hypertension and coronary artery disease were likely 
disabling to the extent as established by findings of the 
July 1999 VA examination for an indeterminate period of time 
prior thereto.  In resolving all doubt in the veteran's favor 
in this matter, the medical statements suggesting the 
presence of actual coronary heart disease during the August 
1997 VA examination provide a basis for the Board in finding 
that the hypertension and coronary artery disease were 100 
disabling for the period after termination of his special 
monthly pension benefits on March 1, 1998.  Hence, the 
veteran should be entitled to special monthly pension at the 
housebound rate for that period. 

Finally, There have been significant changes in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The Board has considered this new legislation with regard to 
the veteran's claim.  There is nothing in the record nor any 
contention by the veteran or his representative that there is 
any additional evidence pertaining to his claim.  The Board 
finds that no further assistance in developing the facts 
pertinent to his claim is required.  Although the RO has not 
addressed the new law in conjunction with the veteran's 
claim, in light of the Board's favorable disposition, the 
veteran is not prejudiced by the Board's deciding the case in 
this manner.  


ORDER

Special monthly pension benefits at the housebound rate for 
the period from March 1, 1998 through July 21, 1999 are 
allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

